Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the application filed on 09/27/2019. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 10/23/2019 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for mapping one or more files associated with the mass storage device comprising the database to the cloned version of the address region. The detailed implementation indicates: (1) A computer-implemented method, comprising: maintaining, by one or more processors, a current version of at least a part of a database in a file associated with a mass storage device, wherein the file comprises content; (2) Mapping, by the one or more processors, at least a portion of the content of the file to an address region; (3) Obtaining, by the one or more processors, a command to open a new transaction; (4) Based on obtaining the command, generating, by the one or more processors, a cloned version of the address region; and (5) Mapping, by the one or more processors, one or more files associated with the mass storage device comprising the database to the clones version of the address region.

Pertinent Art
4.	Flynn et al, US 20120233396, discloses efficiently mapping virtual and physical addresses, wherein the process comprises identifying a physical address of store data from a virtual identifier as well as identifying a quantity of valid data in an erase region and locations of valid data within the erase region .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


~TBD~


Hung Le
08/13/2021

/HUNG D LE/Primary Examiner, Art Unit 2161